        Case 2:20-cv-00137-SAB     ECF No. 32   filed 05/18/21   PageID.228 Page 1 of 6



 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 3                                                                May 18, 2021
 4                                                                     SEAN F. MCAVOY, CLERK


 5
 6                             UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 CARLOS A. VELASQUEZ,
10                Plaintiff,                        No. 2:20-CV-00137-SAB
11                v.
12 STATE OF WASHINGTON;                             ORDER GRANTING IN PART
13 WASHINGTON DEPARTMENT OF                         AND DENYING IN PART
14 CORRECTIONS,                                     DEFENDANT’S MOTION FOR
15                Defendant.                        SUMMARY JUDGMENT
16
17         Before the Court is Defendant’s Motion for Summary Judgment, ECF No.
18 13. The motion was considered without oral argument. Plaintiff is represented by
19 Richard Wall and Defendant is represented by Nicholas Ulrich.
20         Defendant requests that the Court grant summary judgment on both of
21 Plaintiff’s claims and dismiss the case. In response, Plaintiff concedes that
22 summary judgment is appropriate for his claim under 42 U.S.C. § 1983. However,
23 Plaintiff argues that there are genuine disputes of material fact which preclude
24 summary judgment on his negligence claim. For the reasons discussed below, the
25 Court grants in part and denies in part Defendant’s motion and remands the case to
26 state court.
27 //
28 //
     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT # 1
      Case 2:20-cv-00137-SAB     ECF No. 32      filed 05/18/21   PageID.229 Page 2 of 6



 1                                      Background
 2        The following facts are taken from Defendant’s motion, Plaintiff’s response,
 3 and the parties’ respective statements of material fact, but are construed in
 4 Plaintiff’s favor. ECF Nos. 13, 14, 22, 23.
 5        On February 27, 2017, Plaintiff Carlos Velasquez was an inmate at the
 6 Airway Heights Corrections, a state prison run by Defendant Washington State
 7 Department of Corrections. At the time, Plaintiff’s cellmate was Kent Whiting
 8 (“Mr. Whiting”). Both Plaintiff and Mr. Whiting were in the N-Unit of Airway
 9 Heights.
10        Every afternoon, Airway Heights performs a mandatory lockdown and
11 “count” of the inmates. During the count, corrections officers pull some inmates
12 out of their cells to do random urinalysis (“UA”) tests for prohibited substances. If
13 an inmate refuses to comply, they are automatically infracted. On February 27,
14 2017, Plaintiff and Mr. Whiting were pulled out of their cell during the count for
15 UA testing after corrections officers found a broken light bulb in their cell, raising
16 suspicions of drug use. Both Plaintiff and Mr. Whiting refused to comply with UA
17 testing and thus were infracted before they returned to their cell.
18        Each unit in Airway Heights has a Unit Booth, which controls and oversees
19 the cells in the unit. In the N-Unit, each cell has a button above the toilet below the
20 intercom. If the inmate presses the button while the unit is not in lockdown, the
21 button will open the cell door. However, if the inmate presses the button while the
22 unit is in lockdown, the button will sound an alarm in the Unit Booth. On February
23 27, when Plaintiff and Mr. Whiting were returned to their cell after being infracted,
24 Mr. Whiting began threatening Plaintiff. Specifically, Mr. Whiting stated that he
25 was going to break Plaintiff’s face, beat him up, and knock him out if he told
26 corrections officers that the lightbulb belonged to Mr. Whiting. At the time of the
27 threat, the N-Unit was still on lockdown for the count. But when Plaintiff tried to
28
     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT # 2
      Case 2:20-cv-00137-SAB      ECF No. 32     filed 05/18/21   PageID.230 Page 3 of 6



 1 press the button in the cell to sound the alarm in the Unit Booth and thereby call
 2 officers for help, no one came.
 3        After the lockdown ended, Plaintiff left the cell and went to the correction
 4 officers’ office. Plaintiff told the officer that he was being threatened by Mr.
 5 Whiting and that he was afraid to return to his cell. The officer told Plaintiff to go
 6 back to his cell. When Plaintiff repeated his fears, the officer put his hand on his
 7 pepper spray canister and asked if Plaintiff was refusing to return. Plaintiff then
 8 returned to his cell.
 9        Shortly after Plaintiff returned, Mr. Whiting attacked Plaintiff by repeatedly
10 punching him in the face. Plaintiff was taken to the prison medical unit for
11 treatment, but was then transferred to the local emergency room where he received
12 eight to ten stitches for a cut under his left eye. Additionally, as a result of the
13 assault, Plaintiff suffered multiple fractures to his left cheek bone and nerve
14 damage on the left side of his face.
15        Plaintiff originally filed his complaint in Spokane County Superior Court on
16 March 12, 2020. ECF No. 1-3. In his complaint, Plaintiff asserted two claims: (1)
17 negligence under state law; and (2) violation of the Eighth Amendment under 42
18 U.S.C. § 1983. Id. at 3. On April 1, 2020, Defendant removed the case to federal
19 court on the basis of federal question jurisdiction. ECF No. 1 at 2. The Court set a
20 jury trial date of June 7, 2021. ECF No. 6.
21        Defendant filed the present motion on February 26, 2021. ECF No. 13. On
22 May 5, 2021, due to the pending dispositive motion and the impending trial date,
23 the Court struck the trial date until after the motion was decided. ECF No. 31.
24                                     Legal Standard
25        Summary judgment is appropriate “if the movant shows that there is no
26 genuine dispute as to any material fact and the movant is entitled to judgment as a
27 matter of law.” Fed. R. Civ. P. 56(a). There is no genuine issue for trial unless
28 there is sufficient evidence favoring the non-moving party for a jury to return a
     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT # 3
      Case 2:20-cv-00137-SAB     ECF No. 32     filed 05/18/21   PageID.231 Page 4 of 6



 1 verdict in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
 2 (1986). “An issue of material fact is genuine ‘if there is sufficient evidence for a
 3 reasonable jury to return a verdict for the non-moving party.’” Thomas v. Ponder,
 4 611 F.3d 1144, 1150 (9th Cir. 2010) (quoting Long v. Cty. of Los Angeles, 442
 5 F.3d 1178, 1185 (9th Cir. 2006)). The moving party has the initial burden of
 6 showing the absence of a genuine issue of fact for trial. Celotex Corp. v. Catrett,
 7 477 U.S. 317, 325 (1986). If the moving party meets its initial burden, the non-
 8 moving party must go beyond the pleadings and “set forth specific facts showing
 9 that there is a genuine issue for trial.” Anderson, 477 U.S. at 248.
10        In addition to showing there are no questions of material fact, the moving
11 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
12 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
13 to judgment as a matter of law when the non-moving party fails to make a
14 sufficient showing on an essential element of a claim on which the non-moving
15 party has the burden of proof. Celotex Corp., 477 U.S. at 323. The non-moving
16 party cannot rely on conclusory allegations alone to create an issue of material fact.
17 Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
18        When considering a motion for summary judgment, a court may neither
19 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
20 is to be believed, and all justifiable inferences are to be drawn in his favor.”
21 Anderson, 477 U.S. at 255; Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015).
22                                       Discussion
23        Defendant argues that the Court should grant summary judgment in its favor
24 and dismiss both of Plaintiff’s claims. With respect to Plaintiff’s Eighth
25 Amendment claim, Defendant argues that Plaintiff fails to state a claim because a
26 state agency such as the Washington Department of Corrections does not constitute
27 a “person” within the meaning of 42 U.S.C. § 1983. ECF No. 13 at 10. As for
28 Plaintiff’s negligence claim, Defendant argues that Plaintiff cannot establish
     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT # 4
        Case 2:20-cv-00137-SAB    ECF No. 32    filed 05/18/21   PageID.232 Page 5 of 6



 1 Defendant’s breach of duty because there is no genuine dispute of material fact that
 2 Mr. Whiting “simply snapped” in assaulting Plaintiff, and therefore Defendant had
 3 no notice of the impending injury. Id. at 5-8.
 4         In response, Plaintiff states that he does not object to the Court granting
 5 summary judgment on his § 1983 claim. ECF No. 23 at 3-4. However, Plaintiff
 6 argues that there are genuine disputes of material fact regarding his negligence
 7 claim, including whether Defendant had notice of the likelihood of injury. Id. at 6-
 8 7.
 9         The Court grants Defendant’s motion as to Plaintiff’s § 1983 claim. Here,
10 Plaintiff has sued the Washington Department of Corrections, an arm of the State,
11 which is prohibited by Will v. Michigan Department of State Police, 491 U.S. 58,
12 71 (1989) (“We hold that neither a State nor its officials acting in their official
13 capacities are ‘persons’ under § 1983.”).
14         However, the Court denies Defendant’s motion as to Plaintiff’s negligence
15 claim due to genuine disputes of material fact. Here, Plaintiff argues that he
16 attempted to call for help while he was being threatened with assault; found help
17 but was then ordered back to his cell after attempting to report the assault; and
18 finally, returned to his cell and was assaulted. Defendant, on the other hand, argues
19 that Plaintiff’s assault was a heat-of-the-moment incident and that its officers had
20 no advance warning that it was going to happen. This factual dispute is sufficient
21 to preclude summary judgment.
22         Finally, because the Court is dismissing Plaintiff’s federal law claim and the
23 parties are not diverse, the Court no longer has subject matter jurisdiction over the
24 action. 28 U.S.C. §§ 1331-32. Thus, the Court remands the case to state court.
25 //
26 //
27 //
28 //
     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT # 5
      Case 2:20-cv-00137-SAB     ECF No. 32    filed 05/18/21   PageID.233 Page 6 of 6



 1          Accordingly, IT IS HEREBY ORDERED:
 2          1.   Defendants’ Motion for Summary Judgment, ECF No. 13, is
 3 GRANTED in part and DENIED in part.
 4          2.   Plaintiff’s negligence claim is REMANDED to the Spokane County
 5 Superior Court.
 6          3.   The District Court Clerk is directed to enter this Order and forward
 7 this file with a copy of this Order to the Clerk of the Spokane County Superior
 8 Court.
 9          IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order, provide copies to counsel, and close the file.
11          DATED this 18th day of May 2021.
12
13
14
15
16
                                            Stanley A. Bastian
17
                                        United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT # 6
